Detailed Action
Remark
	In the preliminary amendment filed on February 10, 2021 claims 1-32 are cancelled and claims 33-52 are newly added and claims 33 and 43 are in independent forms.
 
Priority







	Acknowledgment is made of applicant's claims benefit of continuation of application No.16/015,492 filed 6/22/2018 (Now Patent No. 10,949,453) in which is a continuation of application No. 13/801,958 filed 3/13/2013 (Now Patent No. 10,031,968) and benefit of Provisional Application No. 61/712,720 filed 10/11/2012.

Specification
Amendment to the specification filed in preliminary amendment filed on February 10, 2021 considered and entered into record.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 2/10/2021 and 9/23/2021 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 33-52 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Sorrells et al. (US Patent Pub. No. 2002/0058490) discloses:
Sorrells et al. teach a method/system that for adaptive conversation state management in a conversational interface for information retrieval where filtering operators can be dynamically applied to modify the conversation state (Par. 3),
Sorrells et al. also teach a method/system that manage the state of a conversation in information retrieval system and allows the filter application as part of the conversation and recognizes conversation   thread boundaries and terminates the filters automatically without explicit user intervention (Par. 12),
Sorrells et al. finally teach a method/system that the conversational systems that attempt for the modest goal of emulating the group of people conversations by adaptively maintaining state of the conversation as filters are dynamically applied by user within the conversation, and implicitly recognizing conversation thread boundaries, to reset these filters, would go a long way in improving the user experience (Par. 10), 
Fox et al. (US Patent Pub. No. 2006/0075044) discloses:
Fox et al. teach a method/system that the conversation assistant generates a set of user-defined labels and these labels which each label is  an attribute that can be associated with specified conversations (Par. 53).
Fox et al. finally teach a method/system that the user-defined filters are used by the conversation management system during the processing of each new message as it is being added to the user's mail account.  The stored information concerning user-defined labels may be presented to the user to enable the user to easily request a list of conversations bearing a user-selected label. (Par. 145).  However, after careful consideration the applicant’s application is about a method for adaptive conversation state management in a conversational interface for information retrieval where filtering operators can be dynamically applied to modify the conversation state. Also, a method for processing a search request received from a user, the search request directed at identifying a desired item from a set of items, in which the identification is based on comparing a topic of the search request to previous user input, is provided also, the method includes providing access to a set of content items in which the content items is associated with metadata that describes the corresponding content items and finally, the method further includes determining a measure of relatedness between the information about the at least one previous search and an element of the present input. Upon a condition in which the relatedness measure does not exceed a threshold value, selecting a subset of content items based on comparing the present input with the metadata that describes the subset of content item.  Therefore the combination of prior are of made of record do not teach or suggest the feature of “…; receiving, in a conversation state space defined by a first filter, the first filter comprising a first term of a first attribute type, a first speech input; identifying in the first speech input a second filter comprising a first term of a second attribute type; selecting a first set of content items based on the first filter and the second filter; generating for display the first set of content items; receiving a second speech input; identifying in the second speech input a third filter comprising a second term of the second attribute type; determining whether any content items match the first filter, the second filter, and the third filter; in response to determining that a content item matches the first filter, the second filter, and the third filter: selecting a second set of content items based on the first filter, the second filter, and the third filter; and generating for display the second set of content items; and in response to determining that no content items match the first filer, the second filter, and the third filter: replacing the second filter with the third filter; selecting a third set of content items based on the first filter and the third filter” as recited in claims 33 and 43 .  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of 33 and 43 as a whole.  Consequently, independent claims 33 and 43 and dependent claims 34-42 and 44-52 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palay United States Patent No. 9,262,455,
Van Dusen et al. United States Patent Publication No. 2017/0235848,
Buchheit et al. United States Patent No. 10,284,506,
Karas et al. United States Patent Publication No. 2003/0088397,
Drucker et al. United States Patent Publication No. 2014/0247268.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/
Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157